As I view it, there is no question of discretion in this case. The question is purely one of law, and that is, whether the showing of the respondents, on their motion for new trial, after a verdict had been returned against them, was sufficient as a matter of law.
I am in accord with the rule stated in the majority opinion that, where a party moves for a new trial on the ground of claimed misconduct or disqualification of a juror, which was discovered after verdict, he must show that, at the time the juror was accepted and sworn for trial, neither the movant nor his counsel knew, or by the exercise of reasonable diligence could have learned, of such misconduct or disqualification prior to the rendition of the verdict. If that rule is departed from, the stability of jury trials will be very much impaired. It will throw the door open to abuse and a temptation to perjury. *Page 250 
It is said, however, that the appellants in this case, by their conduct, waived that rule, and are not now entitled to invoke it. Waiver is the intentional relinquishment of a known right. Before there can be a waiver, there must be an intention to relinquish. This intention may be either express or implied. Before there can be an implied waiver, there must be conduct such as warrants an inference of relinquishment. 27 R.C.L. 904; 67 C.J. pp. 288 and 297.
There is in this case, definitely, no express waiver, and it is equally clear that there was no implied waiver. A day or two after the verdict was returned, two jurors met, and one who was not in accord with the verdict says that the other there made derogatory remarks relative to the respondents. The respondents moved for a new trial, and supported their motion by an affidavit of the juror who said that the other one made the remarks. The accused juror, by affidavit, unequivocally denied having said the things he was charged with saying. The motion came on for hearing before the court, and, after the affidavits were read, the court indicated that it would accept the affidavit of the juror saying that the other juror had made certain statements relative to the respondents in the conversation referred to. The appellants thereupon asked the court to call the two jurors and take their testimony in court, which was done. After this, the court granted the motion for new trial.
The fact that the appellants asked the court to take the testimony of the two jurors orally cannot amount to an implied waiver to raise the question as to the sufficiency of the respondents' showing, as a matter of law. There being no showing that neither the respondents nor their counsel knew of the disqualification of the accused juror prior to the verdict, there was no duty resting upon the appellants to inform the *Page 251 
respondents what the law was. The motion was that of the respondents, and they had the affirmative of the issue. The appellants denied that the juror accused had said what he was charged with saying.
Asking the court to take the testimony orally upon this issue, cannot possibly, as I view it, amount to a waiver. The parties were dealing at arm's length. There is no rule of law or practice, so far as I am aware, that requires one party to a lawsuit, when defending an affirmative charge of the other, to inform that other as to what his showing should be in order to meet the requirements of the law, and, in failing in that, be held to have waived the right to say that the showing was not sufficient, as a matter of law.
For the reasons stated, I am not in accord with the opinion to the extent that it holds that there was a waiver.
Neither am I in accord with the opinion wherein it says that the court had the right to presume, in the absence of any question or showing to the contrary, that neither the respondents nor their attorney had any knowledge of the disqualification prior to the time of the verdict. If there was an implied waiver in this case, and there is the presumption just mentioned, the rule that there must be an affirmative showing that neither the makers of the motion nor their counsel knew of the disqualification prior to verdict will be practically destroyed.
I therefore dissent.
BLAKE, J., concurs with MAIN, J. *Page 252